2.	The Sequence Listing filed February 17, 2021 is approved.
	The substitute specification filed May 18, 2021 has been entered.
3.	The drawings are objected to because in the line of text at the top of Figures 9B and 9C, “Dephosphorylated” is misspelled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
s 5, 6, 7, 17, and 18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 12, 1, 4, 5, and 7, respectively, of prior U.S. Patent No. 10,954,283. This is a statutory double patenting rejection.
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-7 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,308,701. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘701 patent anticipate the instant claims.  The ‘701 patent claims a glucagon molecule phosphorylated at, e.g., Thr5 and Ser8.  Because of their identity in structures, these phosphorylated glucagon .    
7. 	Claims 1-7 and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,954,283. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘283 patent clearly anticipate the instant claims.  The ‘283 patent claims glucagon molecules phosphorylated at the same sites as are recited in the instant claims, e.g., Thr5 and Ser8.
8.	Instant claims 6 and 7 are deemed to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/195,537 because the provisional application, under the test of 35 U.S.C. 112(a), discloses the claimed invention.
	Instant claims 1-5, 8, and 14-19 are deemed not to be entitled under 35 U.S.C. 119(e) to the benefit of the filing date of provisional application 62/195,537 because the provisional application, under the test of 35 U.S.C. 112(a), does not disclose modified glucagon molecules which are modified anywhere in general (the disclosure of the ‘537 application is limited to modification of glucagon’s amino acid side chains - see, e.g., claim 1); does not disclose modified glucagon molecules which are soluble at a substantially neutral pH for modifications other than phosphorylation (compare, e.g., page 5, paragraph [0018]; page 7, paragraph [0023]; and page 9, Table 3; of the ‘537 application); and does not disclose functional groups in general which are chemically cleavable upon administration (the disclosure of the ‘537 application is limited to phosphate groups which are enzymatically cleaved upon administration - see pages 5-6, paragraph [0019]).
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau et al (U.S. Patent Application Publication 2013/0288958).  Lau et al teach glucagon modified so as to have improved aqueous solubility at neutral pH.  The modifications include a lysine residue at position 24 modified with a lipophilic moiety comprising three or more negatively charged moieties.  The modifying group is chemically or enzymatically cleaved upon administration.  See, e.g., paragraphs [0016], [0021], [0123], and [0129].
11.	Claims 1-3, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Tabatabaei Ghomi dissertation (Open Access Dissertations, January 2015).  The Tabatabaei Ghomi dissertation teaches modified glucagon molecules and glucagon prodrugs, including phospho-Thr5-glucagon and phospho-Ser8-glucagon.  These two modified glucagons are soluble in water at pH 7.4, i.e. neutral pH.  See, e.g., the Abstract; page 128, section 5.2.5; page 135, section 5.3.3; and page 154, Table 9.
	In view of the effective filing date of instant claims 1-3, 14-16, and 19 as discussed in section 9 above, the Tabatabaei Ghomi dissertation was published more than one year prior to the effective filing date of these claims and is available as prior art under 35 U.S.C. 102(a)(1).
	Note that the Tabatabaei Ghomi dissertation was published less than one year prior to the effective filing date of instant claims 6 and 7, and is excepted as prior art under 35 U.S.C. 102(b)(1)(A).
12.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The examiner maintains his position for the reasons set forth during prosecution of the parent applications.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 17, 2022